Fourth Court of Appeals
                                San Antonio, Texas
                                       July 29, 2021

                                   No. 04-21-00213-CV

                   AIKG, LLC d/b/a Andretti Indoor Karting & Games,
                                     Appellant

                                             v.

                          CSP CONSULTANTS GROUP, LLC,
                                    Appellee

                 From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI12924
                          Honorable Tina Torres, Judge Presiding


                                      ORDER

      Appellee’s Unopposed Motion for Extension of Time to File Appellee’s Response Brief
is GRANTED. Appellee’s brief is timely filed.



                                                  _________________________________
                                                  Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2021.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court